Exhibit 10.22

LOGISTICS SERVICES AGREEMENT

For Cambium Learning, Inc.

This Logistics Services Agreement (the “Agreement”) is entered into as of
February 22, 2012, by and between Cambium Learning, Inc., a Delaware corporation
having its principal place of business at 17855 Dallas Parkway, Suite 400,
Dallas, TX 75287 (hereinafter referred to as “CLIENT”) and Ozburn-Hessey
Logistics, LLC, a Tennessee limited liability company, having its principal
place of business at 7101 Executive Center Drive, Suite 333, Brentwood,
Tennessee 37027 (hereinafter referred to as “OHL”).

WITNESSETH:

Whereas, CLIENT desires logistics, transportation, and warehousing services
(collectively, the “Services”) available from OHL to be committed with
reasonable dispatch to meet its distinct needs,

Whereas, OHL will provide the Services directly, through its subsidiaries and
Affiliated Companies, or through subcontractors or third parties that have been
approved in accordance with the terms of this Agreement,

Now, therefore, CLIENT and OHL hereby agree for good and valuable consideration,
the sufficiency of which is hereby recognized, that they will perform according
to the terms and conditions of this Agreement as follows:

DEFINITIONS: The following terms (including both singular and plural forms)
shall have the indicated meanings for the purposes of this Agreement.

 

  a.

“Affiliated Companies” shall be defined as any entity that is at least 51%,
owned directly or indirectly by CLIENT or OHL, as applicable.

 

  b.

“Agreement” shall include this Agreement and all attached Exhibits and addenda
that have been signed by the OHL and CLIENT.

 

  c.

“Business Day” shall be any day that is not a Saturday, a Sunday, or a United
States federal holiday.

 

  d.

“Carrier Contract” is the document entitled “Motor Contract Carrier
Transportation Agreement” between OHL and a duly qualified and licensed contract
carrier that will transport cargo belonging to CLIENT, pursuant to its terms and
the terms of this Agreement.

 

  e.

“CLIENT” shall mean Cambium Learning, Inc., a Delaware corporation.

 

  f.

“Damages” will mean a defect to the Product due to packaging or quality issues
relating to the Services provided herein. For purposes of this Agreement,
Damages shall be categorized as either:

 

  •  

“Rework” shall mean Products that have a quality defect created during the
manufacturing process and not as a result of OHL handling or storage. The
quality defect could exist in the Product or the Product packaging.

 

  •  

“Repack/Reprocess” shall mean Product or carton damage created as a result of
OHL handling or storage activity in the facility.



--------------------------------------------------------------------------------

  g.

“Equipment” shall mean that personal property utilized by OHL as set forth in
Exhibit A—Scope of Work, Exhibit B—Rates and related Exhibits covering
warehousing Services.

 

  h.

“Facility” shall mean the space utilized by OHL and approved by CLIENT to
perform the Services.

 

  i.

“FMCSA” shall mean the Federal Motor Carrier Safety Administration and
predecessor agencies, whether or not they were part of the USDOT (as defined
below).

 

  j.

“OHL” shall mean Ozburn-Hessey Logistics, LLC, a Tennessee limited liability
company, and its Affiliated Companies.

 

  k.

“Package” shall mean the carton or crate in which the Product is stored.

 

  l.

“Products” shall mean any materials stored and handled on behalf of CLIENT,
which currently include, but are not limited to products contained in the Master
SKU list, as described in Exhibit C—Product Description, including
Transportation Services and Warehouse Services, as modified by CLIENT during the
term of this Agreement.

 

  m.

“Services” shall mean the services outlined in this Agreement to be performed by
OHL and its Affiliated Companies on behalf of CLIENT.

 

  n.

“Shipper Load and Count” – means cargo moving under a bill of lading where
(1) the Contract Carriers transports the Product, (2) OHL shall not be
responsible for loading and unloading, and (3) OHL warehouse distribution
centers will act on behalf of CLIENT as the shipper.

 

  o.

“Shrinkage Allowance” shall mean the Product value allowance CLIENT will give
OHL to offset claims or damages which may occur as a result of OHL provided
Warehouse Services as defined in this Agreement.

 

  p.

“USDOT” means the United States Department of Transportation or any of its
constituent agencies, including but not limited to the FMCSA.

 

  q.

“Warehouse Management System” shall mean Synapse a wholly-owned product of OHL.

 

  r.

“Shipper” shall mean Camblium Learning, Inc.

 

  s.

“Carrier” shall mean motor carriers contracted by OHL to provide motor truck
transportation services.

PART 1—TERM; SERVICES

 

1.

PERIOD OF AGREEMENT

This Agreement shall become effective on the date first written above and shall
continue in full force and effect through March 31 2015, unless earlier
terminated, in whole or in part, pursuant to Part 2, Section 6.

 

2



--------------------------------------------------------------------------------

2.

THE SERVICES

 

A.

TRUCKING & DOMESTIC TRANSPORTATION MANAGEMENT SERVICES

OHL will provide general trucking and transportation management services (the
“Transportation Services”) as set forth herein, including the arrangement and
coordination of (a) Product transfers from CLIENT facilities to OHL/CLIENT
Distribution Centers and (b) additional moves as may be agreed from time to
time, all of which will be governed by this Subsection and Exhibits A and D.

1) OHL shall provide Transportation Services as a licensed Property Broker under
DOT License Number 151786 for the shipments from the CLIENT distribution centers
operated by OHL located at 119 North Gate Industrial Drive, Granite City,
Illinois 62040.

2) It is understood and agreed that OHL shall not provide Transportation
Services to Shipper as a carrier, regardless of whether OHL has the necessary
authority to provide services as an interstate or intrastate common or contract
carrier. CLIENT acknowledges that OHL may transport the Product and tender such
Product to Carriers as Shipper Load and Count.

3) OHL agrees that it shall arrange for the transportation of CLIENT shipments
utilizing motor carriers under an OHL Carrier Contract duly qualified to perform
the transportation of CLIENT shipments and the other services set forth in the
Carrier Contract, and shall perform all of the duties and services described
herein and as specifically set forth to the reasonable satisfaction of CLIENT.
All such Services shall be provided subject to guidelines provided by CLIENT to
meet customer requirements.

4) Throughout the term of the Agreement specific lane rates may be adjusted by
OHL due to the market forces of supply and demand. The adjusted specific lane
rates will be based upon specific customer volume information (including ship
from and ship to locations) supplied by CLIENT to OHL. This adjustment can also
be a reduction in rates in the case of disproportional growth in volume and any
said adjustment must be communicated to CLIENT in writing at least 10 working
days in advance and be accepted in writing.

5) OHL warrants that it will use its best efforts to enter into a Carrier
Contract with each motor carrier it utilizes in the performance of this
Agreement. OHL will require proof of insurance and operating authority from each
motor carrier it utilizes to transport CLIENT’s Product hereunder. OHL agrees
that said Carrier Contracts will comply with all applicable federal and state
regulations and will include the following provisions:

 

  A.

Motor Carrier’s Indemnification. The Carrier Contract will contain the agreement
of the motor carrier to defend, indemnify and hold OHL and CLIENT harmless from
all damages, claims or losses (other than Repack/Reprocess Damages caused by
OHL) by and resulting from (i) any negligence or intentional misconduct by the
motor carrier or its employees or agents or (ii) the motor carrier’s or its
employees’ or agents’ violation of applicable law or regulation.

 

  B.

Motor Carrier Insurance. The Carrier Contract shall require the motor carrier to
maintain at all times during the term of the Carrier Contract insurance coverage
in compliance with statutory limits but not less than $100,000 truckload cargo
limit and $1,000,000 automobile liability limit. Carriers will provide
certificates of insurance to OHL verifying the coverage. LTL motor carrier cargo
liability will be the cost of the goods lost, damaged, or destroyed, up to a
maximum liability of $25.00 per pound per shipment or $100,000.00 per shipment,
whichever is lower.

 

  C.

OHL’s Liability to the Motor Carrier for Line Haul Charges. The Carrier Contract
shall authorize OHL to invoice CLIENT for services provided by the motor carrier
and declare that (1) OHL is the sole party responsible for payment of the motor
carrier’s invoices, and (ii) the motor carrier shall not seek payment from
CLIENT or its consignee or consignor unless the motor carrier has notified
CLIENT in advance, with a copy of such notice to OHL, that motor carrier’s
undisputed invoices are not being timely paid by OHL.

 

3



--------------------------------------------------------------------------------

  D.

Motor Carriers’ Safety Rating. The Carrier Contract will prohibit the motor
carrier, during the term of its Carrier Contract with OHL, from having an
“unsatisfactory” safety rating as determined by the FMCSA. If the motor carrier
receives an “unsatisfactory” safety rating, the Carrier Contract shall require
the carrier to notify OHL. OHL shall not knowingly utilize any motor carrier
with an unsatisfactory safety rating in the performance of this Agreement.

 

  E.

Subordination of Motor Carrier’s Tariff. The Carrier Contract will state that
the terms and conditions set forth herein shall apply on all shipments that the
motor carrier handles for OHL. Any terms in any rules, classifications,
conditions of service or tariffs that are referenced in the Carrier Contract
between OHL and the motor carrier that are inconsistent with this Agreement
shall be subordinate to the terms of the Agreement.

 

  F.

Motor Carrier Waiver. The Carrier Contract shall provide that the transportation
provided by the motor carrier shall be “contract carriage” as defined in 49
U.S.C. Section 13102(4) (B), and accordingly pursuant to 49 U.S.C.
Section 14101(b), the parties expressly waive, to the extent permitted by law,
all rights and remedies under Title 49 U.S.C., Subtitle IV, Part B to the extent
they conflict with the Carrier Contract.

 

  G.

Equipment. The Carrier Contract shall require the motor carrier to provide safe,
operational equipment.

6) OHL will not be responsible for customer chargebacks or deductions (which are
defined as fees or sales deductions relating to logistics related issues such as
missed appointments, late fees, shortages and hidden damage. OHL will make every
available effort to assist CLIENT in monitoring and mitigating customer
charge-backs as part of standard transportation management operations.
Furthermore, notwithstanding anything to the contrary in this Agreement, OHL
will not be responsible for any damages to CLIENT that arise from Rework (as
defined above).

7) OHL, or its designated subcontractors, or selected carriers shall promptly
and efficiently pickup, transport, and deliver safely and with reasonable
dispatch and without delay, the Products entrusted to it hereunder, whether
received from CLIENT or from third parties at the request of CLIENT. OHL’s
duties and responsibilities under this Agreement shall commence when OHL takes
custody and control of the Product and shall end when the Product has been
delivered to the consignee and an Electronic Proof of Delivery has been issued.

8) OHL shall require that all Carriers provide qualified, trained and licensed
personnel, clean equipment that is appropriate for the Product tendered, operate
in a safe and legal manner, and pay on behalf of CLIENT all expenses associated
with the transportation of the cargo.

9) OHL shall notify CLIENT immediately by telephone or email of any accidents,
spills, theft, hijacking or other events, which impair or threaten to impair the
safe and timely delivery of the Products in its custody or control. OHL shall
immediately confirm all such notices in writing. OHL shall immediately notify
CLIENT by telephone or email of any refused or “on hand” Product and request
additional instructions regarding delivery or storage of the “on hand” Product.
Such notice by OHL shall be immediately confirmed in writing, stating the
amount, date and time storage charges will begin to accrue, if any.

10) OHL shall obtain a written Proof of Delivery for the requested shipments,
upon request by CLIENT.

 

4



--------------------------------------------------------------------------------

11) OHL shall not divert or reconsign any shipment except upon written or oral
instructions of CLIENT. OHL shall not accept instructions for diversion or
reconsignment from any consignee without notice to CLIENT, and written or oral
consent of CLIENT.

12) CLIENT shall pay OHL for the Transportation Services as set forth on Exhibit
D – Domestic Transportation Rates and Compensation, which sets forth the
pricing, rules and surcharges that are applicable to certain designated origins
and destinations for the Products that are transported pursuant to this
Agreement.

13) The Client shall provide OHL with advance written notice of the proposed
shipment of any hazardous material, as that term is defined in 49 CFR section
171.8 and as may be utilized in 49 CFR part 172 (Hazardous Material”). Prior to
the proposed transportation, Client shall provide OHL with a current Material
Safety Data Sheet (“MSDS”) and any and all other required or reasonably
requested information necessary for the carrier to properly classify such
Hazardous Material and comply with all laws and regulations applicable to the
transportation of Hazardous Material shipment. Broker and carrier(s) may at
their discretion refuse to transport any shipment containing Hazardous
Materials. Client shall indemnify, defend and hold harmless to the full extent
of the law OHL and any of its officers, employees, agents, contractors,
contractors’ drivers and insurers against any and all claims, liabilities,
losses, fines, reasonable attorneys fees and other expenses arising out of or
relating to any contact with, exposure to, release of any Hazardous Materials,
or otherwise related in any way to the transport of the Hazardous Materials,
including without limitation, fines or expenses relating to the removal or
treatment of the Hazardous Material or any other remedial action pertaining to
the Hazardous Material under Federal or state law, if (1) Client fails to
provide the notice required by this provision prior to tendering the Hazardous
Materials to OHL, (2) the contact, exposure or release resulted from the
improper packaging or loading or other acts or omissions of the Client, its
employees, agents or assigns, or (3) the contact, exposure or release occurred
subsequent to the transportation and delivery of the Hazardous Material by
Carrier.

14) Mexican Cargo Waiver. OHL shall not be deemed a motor carrier for any
purpose under this Agreement, and it further does not contract with a carrier to
provide through transportation service to or from Mexico. Bill of lading
provisions to the contrary are without force or effect. The Parties agree that
OHL shall have no liability for loss or damage claims occurring in Mexico.

 

B.

WAREHOUSING AND DISTRIBUTION SERVICES.

1) OHL shall perform the following warehouse and distribution services solely at
the OHL St. Louis campus located in Granite City, IL (the “Warehouse Services”):
the receipt, handling, storage and distribution of CLIENT’s Products. OHL shall
provide personnel for handling CLIENT’s Products and for the operation of the
warehouse. OHL shall also furnish such material handling equipment and other
equipment required in the warehouse as desired by CLIENT for OHL to perform such
Warehouse Services. OHL shall perform all necessary work exercising reasonable
care for the operation of the warehouse and the receipt, handling, storage,
segregation, order picking, marking for shipment and shipment of CLIENT’s
Products, all in accordance with CLIENT’s instructions. CLIENT will provide in
Exhibit C – Product Descriptions the proper handling instructions for all
Products stored and handled by OHL. OHL shall keep and maintain, using
reasonable care, all facilities and equipment used by OHL in performing the
Warehouse Services hereunder in a clean, proper, and safe operating condition
and shall keep and maintain the grounds around the warehouse in a neat and
presentable condition. The scheduling of the receipt, storage, handling and
distribution of Product shall be handled by OHL in accordance with CLIENT’s
instructions as set forth in Exhibit A – Scope of Work. CLIENT acknowledges that
OHL may transport the Product and tender such Product to Carriers as Shipper
Load and Count.

 

5



--------------------------------------------------------------------------------

2) CLIENT shall pay OHL for the services hereunder pursuant the rates set forth
in Exhibit E—Contract Logistics Pricing Based on CLIENT”S trailing twelve months
information as of September 30, 2011(the “Agreed Rate”) until the first
anniversary of the Commencement Date. Ninety (90) days prior to each anniversary
of the Commencement Date, the parties shall enter into good faith negotiations
as to the Agreed Rate for the next year of the Agreement and shall conclude said
negotiations prior to the date that is thirty (30) days before the then
applicable anniversary of the Commencement Date. In the event that the parties
are not able to come to agreement on the following year’s Agreed Rate, the
Agreed Rate for the following year shall be adjusted according to the Consumer
Price Index (CPI) Guidelines as published by the U.S. Government –reference:
http://data.bls.gov/cgi-bin, but in no event greater than 3% in any one year
period. CPI adjustments shall become effective on the anniversary of the
Commencement Date of the Agreement.

3) Notwithstanding anything contained herein to the contrary, OHL or CLIENT may
propose a change in Fees upon thirty (30) days written notice to the other party
with said proposal containing specific details therein. If the parties do not
reach an agreement to change the Fees, then no modification to such Fees shall
occur.

4) If OHL is for any reason, including force majeure, is unable to operate the
warehouse in accordance with this Agreement for a period in excess of five
(5) days in any ten (10) day period., OHL’s compensation shall be suspended
until OHL resumes the operation of the warehouse services.

5) In the event of substantial or total destruction of the warehouse by fire or
other casualty, CLIENT shall have the right to terminate the Warehouse Services
under this Agreement by giving OHL at least (2) two days written notice of its
intent to terminate this Agreement, and all accounts between the parties shall
be adjusted as of the date of the substantial of total destruction of the
warehouse. If such substantial or total destruction occurs during the Term of
this Agreement, CLIENT shall be liable for all charges incurred until the date
of such substantial or total destruction. Provided, however, if OHL commences
the warehouse services at an alternative location, CLIENT’s responsibility for
the payment of start up costs and capital expenditures shall continue as agreed
upon within the terms of this Agreement. OHL shall immediately arrange for
another acceptable warehouse within the OHL business or another acceptable
substitute. Such warehouse shall be subject to CLIENT’s sole discretion.

6) OHL’s activities in operating and maintaining the warehouse shall at all
times be consistent with the terms of the lease(s), if applicable, for said
facilities. OHL shall be the custodian of the facilities during the term of this
Agreement. As custodian, OHL agrees to take measures reasonably necessary to
safeguard the facilities. OHL hereby represents and warrants that it has a
valid, enforceable lease on the the warehouse facility located in Granite City,
IL for the Term of this Agreement where the Warehouse Services under this
Agreement are to be performed.

7) The parties agree that OHL, for the convenience of CLIENT and OHL, may not
issue warehouse receipts. This shall not be construed as a failure to comply
with the receipt provision in Section 7 of the Uniform Commercial Code and OHL
shall not suffer any liability for such failure. The parties agree that the
terms of this Agreement shall override any conflicting terms of the Uniform
Commercial Code in this Regard.

8) For the Warhouse Services, OHL’s liability related to damages and claims
shall be limited as follows:

Warehouse:

 

  (a)

OHL shall not be liable for any loss or injury to goods, unless such injury
resulted from OHL’s failure to exercise reasonable care, OHL’s negligence or
acts of omissions.

 

6



--------------------------------------------------------------------------------

  (c)

CLIENT declares that damages or loss to Product resulting from OHL’s failure to
to exercersise reasonable care, negligence or acts of omissions in its
performance of the Services hereunder are limited to maximum of $1,000,000 per
occurrence.

 

  (d)

CLIENT agrees to a .1% Shrinkage Allowance, based on the value of goods stored
for a period of one year for loss due to damage, mysterious disappearance or
other inventory shrink The damage and mysterious disappearance reconciliation
process is defined in OHL’s operating plan to be provided within ninety (90) of
executing this Agreement and agreed to by CLIENT.

 

  (e)

OHL shall not be liable for demurrage or detention, delays in unloading inbound
cars, trailers or other containers, or delays in obtaining and loading cars,
trailers or other containers for outbound shipment unless OHL has failed to
exercise reasonable care.

9) HAZARDOUS MATERIALS

For purposes of this Agreement, the definition of “Hazardous Materials” shall be
as defined within 49 C.F.R. Parts 105 through 180, or any “Hazardous
Substances”, as defined in 42 U.S.C. Section 9601, or as defined by any other
federal, state or local statute, ordinance or regulation (such terms together
referred to herein as “Hazardous Materials”).

A. CLIENT has represented to OHL that none of the Products, goods or materials
which CLIENT will submit to OHL for the purposes of this Agreement, constitute
or contain Hazardous Materials.

B. CLIENT shall not deliver to OHL any Products, goods or materials that
constitute or contain Hazardous Materials, as defined in this Agreement, unless,
prior to delivery of such Hazardous Materials, CLIENT has:

 

  (1)

notified OHL, in writing, of CLIENT’s intent to deliver such Hazardous
Materials;

 

  (2)

provided MSDS sheets or other written information, satisfactory to OHL, in OHL’s
sole discretion, which details the nature of the Hazardous Materials and any
packaging or shipping specifications or limitations, and amended or updated
Exhibit C—Product Description, to reflect all such requirements, and;

 

  (3)

OHL, in OHL’S sole discretion, has, in writing, approved the delivery of such
Hazardous Materials, and the amendments or modifications to Exhibit C – Product
Description.

C. If any Products, goods or materials which were not Hazardous Materials at the
time CLIENT delivered them to the possession of OHL shall subsequently be
classified to constitute or contain Hazardous Materials, as defined in this
Agreement, CLIENT shall immediately notify OHL that such products, goods or
materials have been classified to constitute or contain Hazardous Materials, and
shall provide CONTRATOR the information required by Section B above within
twenty-four (24) hours of CLIENT learning that the Products, goods or materials
have been classified to constitute or contain Hazardous Materials.

D. If CLIENT gives notice to OHL, as provided for in Section C above, that
products, goods or materials which have been previously delivered to OHL have
subsequently been classified as constituting or containing Hazardous Materials,
OHL may, in OHL’s sole discretion, elect, in writing, to either continue to
store, handle and ship the Products, goods and materials constituting or
containing Hazardous Materials, or, alternatively, to give notice to CLIENT that
all such Products, goods or materials will be returned to CLIENT, or delivered
to CLIENT’s designee, as soon as reasonably possible, at CLIENT’s expense.

 

7



--------------------------------------------------------------------------------

  (1)

If OHL elects to continue to store, handle and ship such Products, goods or
materials, OHL may relocate such Products, goods or materials within OHL’s
facility for purpose of proper storage, and all expenses and costs so incurred
shall be considered as Services rendered for purposes of this Agreement and the
warehouseman’s lien provisions of this Agreement.

 

  (2)

If OHL, in its sole discretion, elects to require the return of such Products,
goods or services to CLIENT, then OHL may, at its sole discretion, utilize the
services of an independent contractor which specializes in handling, packaging
and shipment of Hazardous Materials, and charge all expenses and costs so
incurred back to CLIENT, and such expenses and costs shall be considered as
Services rendered for purposes of this Agreement and the warehouseman’s lien
provision of this Agreement.

E. Should CLIENT deliver any Products, goods or materials to OHL, which CLIENT
reasonably believed not to constitute or contain Hazardous Materials, but which
in fact did, at the time of delivery to OHL’s facility, constitute or contain
Hazardous Materials, the provisions of Section D above shall control for
purposes of the return of such materials to CLIENT, while the provisions of
Section F shall control for purposes of liability and indemnification.

F. If CLIENT knowingly or unknowingly tenders OHL Products, goods or materials
which constitute or contain Hazardous Materials, without complying with the
requirements of this Section 9, CLIENT shall indemnify, defend and hold OHL
harmless against any and all liability which may arise from or relate to the
storage or transportation of such Hazardous Materials, such liabilities
including, but not limited to, any cargo loss or damage and/or any party and/or
third party claims for personal injury, death and/or property damage, including
but not limited to damage to the environment, attorneys fees and/or any
penalties or fines levied upon OHL by any local, state or federal agency. The
provisions of this subsection are in addition to and independent of any
indemnification which may be required by this Agreement.

PART 2—GENERAL TERMS AND CONDITIONS

 

1.

SERVICES

OHL and CLIENT agree that financial assessments, pricing, scopes of work,
contract terms and resource allocation for all services provided herein were
evaluated based upon the volume of Services to be provided by OHL for CLIENT and
as set forth on Exhibits D and E. In the event CLIENT materially alters the
Services covered herein, the exhibits incorporated herein, OHL reserves the
right, immediately following any such business condition change, to re-evaluate
all business conditions solely related to the CLIENT’s material alteration in
the Services for the CLIENT’s Services, including all rates, costs and terms. If
OHL proposes any modification to the service levels or prices or Fees due to the
business condition change, OHL shall provide CLIENT with such modifications
within thirty (30) days of receipt of notice from CLIENT of such changes. If OHL
does not timely provide CLIENT with modifications, then no changes shall be made
to the services levels, prices or Fees. If OHL timely provides CLIENT with such
modifications, then CLIENT shall have the option to either accept such
modifications or inform OHL that CLIENT shall not materially alter the services
covered herein.

 

8



--------------------------------------------------------------------------------

2.

CLERICAL WORK AND RECORDS

OHL shall maintain receiving and shipping papers, inventory records, and such
other records as may reasonably be required by CLIENT, of which records may be
subject to inspection by CLIENT, when reasonable notice is given to OHL and
CLIENT is accompanied by OHL during regular working hours. The keeping of
records and the performance of clerical work provided hereunder should be
consistent with overall procedures established by CLIENT. Copies of the records
to be kept hereunder shall be furnished to CLIENT upon request. OHL reserves the
right to charge CLIENT for such copies such amounts to recoup the cost of
providing the copies. CLIENT shall have the right at all reasonable times upon
giving notice to OHL to enter the warehouse to check records and the facilities,
to inspect and inventory Products in storage. Entry to the warehouse shall only
be permitted when accompanied by OHL and to persons authorized in accordance
with procedures established by OHL and CLIENT. CLIENT shall have the right to
audit expense records relating to the operating costs charged through to CLIENT.

 

3.

TITLE

OHL shall not permit any lien or other encumbrance to be placed on the Products
while they are in OHL’s possession. Title to the Products shall remain with
CLIENT. On Products in OHL’s possession, OHL shall not have a general
warehouseman’s or carrier lien, as applicable, pursuant to the Uniform
Commercial Code on such Products.

 

4.

INDEMNIFICATION AND INSURANCE

With respect to Warehouse Services, OHL shall indemnify, defend and hold CLIENT
harmless for any damage, cost, expense, loss, or liability that CLIENT may incur
as a result of injury or death to any person (including the employees of CLIENT,
OHL and its subcontractors) and for damage to property (including the property
of OHL and its subcontractors) arising out of or resulting directly from OHL’s
or its subcontractors’ negligent use of any equipment and shipping facilities
hereunder or OHL’s breach of this Agreement. With respect to Transportation
Services CLIENT agrees that it will solely look to the third party contracted by
OHL to handle the Products for any cost, expense, loss, or liability that CLIENT
may incur as a result of injury or death to any person (including the employees
of CLIENT, OHL and its subcontractors) and for damage to property (including the
property of OHL and its subcontractors); provided that OHL in good faith
pursues, on behalf of CLIENT, all valid claims CLIENT may have against such
third party, as set forth on Exhibit A – Scope of Work, at CLIENT’s cost and
expense; further, provided, with respect to all such services, OHL shall
indemnify, defend and hold CLIENT, its employees and agents harmless from and
against any and all liability, loss or damage, cost or expense asserted by a
third party (including any indemnified party’s court costs, investigative costs
and reasonable attorney fees associated therewith) arising out of or resulting
from OHL’s breach of or failure to perform any of the covenants or conditions of
this Agreement required to be performed or complied with by OHL or any negligent
act or omission or intentional act of OHL in the performance of any of its
obligations under this Agreement.

CLIENT shall indemnify, defend and hold OHL harmless for any cost, expense,
loss, or liability that OHL may incur, including legal or expert fees or costs,
as a result of injury or death to any person (including the employees of OHL,
CLIENT and its subcontractors) and for damage to property (including the
property of CLIENT and his subcontractors) and any fine or penalty arising out
of or resulting directly from CLIENT’s or its subcontractors’ willful or
negligent acts or omissions, the use of any equipment and shipping facilities
hereunder or the breach of this Agreement. In the event that a court, arbitrator
or the National Labor Relations Board should order CLIENT to rescind or disavow
the Agreement with OHL, CLIENT will reimburse OHL for all costs incurred in
conjunction with the performance of services under this Agreement. CLIENT shall
further indemnify, defend and hold OHL, its employees and agents harmless from
and against any and all liability, loss or damage, cost or expense asserted by a
third party (including any indemnified party’s court costs, investigative costs
and reasonable attorney fees associated therewith) arising out of or resulting
from CLIENT’s breach of or failure to perform any of the covenants or conditions
of this Agreement required to be performed or complied with by CLIENT or any
negligent act or omission or intentional act of CLIENT in the performance of any
of its obligations under this Agreement.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, neither party in the
performance of its obligations under this Agreement shall be liable to the other
for any special, incidental, indirect or consequential damages even if the
parties have been advised of the possibility of the same, and without regard to
the nature of the claim or the underlying theory or cause of action (whether in
contract, tort or otherwise). Excluding any amounts that may be paid due to
insurance coverage, in no event shall OHL’s liability exceed the greater of,
(i) the amounts paid by CLIENT to OHL during the preceding twelve (12) month
period, (ii) or $500,000.

OHL shall provide and keep in effect during the period of this Agreement
insurance to cover itself, its employees, and its subcontractors in minimum
limits as follows:

 

September 30,

(a) Workman’s Compensation

       Statutory   

(b) Comprehensive General Liability Bodily Injury

     $ 5,000,000   

(c) Contractual Liability

     $ 1,000,000   

(d) Employer’s Liability

     $ 500,000   

(e) Warehouseman’s Legal Liability

     $ 1,000,000   

(f) Property and Casualty on Facility

     $ 2,000,000   

Such insurance shall be in such form and carried with such insurance companies
reasonably acceptable to CLIENT and CLIENT shall be named as a certificate
holder on said policies.

 

5.

INDEPENDENT CONTRACTOR

In the performance of the services hereunder, OHL shall be acting as an
independent contractor and the employees of OHL and such subcontractors, if
applicable, performing services hereunder shall not be deemed to be employees of
CLIENT, and CLIENT shall not be responsible for their acts or omissions.

OHL shall be responsible to staff its work force. OHL shall have no obligation
to hire any potential employee or contractor recommended by CLIENT. If any
former CLIENT employee shall be hired by OHL, such employee shall start work as
a new employee and receive no credit for prior service with CLIENT.

 

6.

TAXES

CLIENT agrees either to pay directly all taxes, licenses, charges, and
assessments levied by government authority upon the CLIENT’s Products or to
reimburse OHL therefore if paid by OHL. OHL assumes full responsibility for the
payment of all federal and state social security and unemployment compensation
taxes, withholding taxes, and all other taxes or charges applicable to OHL’s
employees performing services hereunder.

 

7.

TERMINATION

A. Termination for Convenience

CLIENT may terminate this Agreement for its convenience in whole, or in part,
upon giving written notice delivered by certified or registered mail not less
than 180 days prior to the termination date specified in the notice to the other
party. After receipt of the termination notice, and except as otherwise mutually
agreed, OHL shall stop its Services under this Agreement on the termination date
and to the extent specified in the notice and complete performance of such parts
of its Services not terminated.

 

10



--------------------------------------------------------------------------------

After receipt of the termination notice, OHL shall submit to CLIENT its
termination claim pursuant to the following paragraph. Such claim shall be
submitted promptly but in no event later than thirty (30) days from the
effective date of termination, unless extensions of time are granted in writing
by mutual consent.

OHL and CLIENT agree the amount to be paid to OHL by reason of the total or
partial termination of its services for convenience pursuant to this section
will be:

 

  (a)

Compensation for all its services performed to date of termination.

 

  (b)

In the event that OHL purchases capital items on behalf of CLIENT during the
term of this Agreement, CLIENT shall be responsible to OHL for the unamortized
portion of said capital items but in no event for a period beyond the Term of
this Agreement. CLIENT’s written approval must be secured by OHL prior to any
capital purchase. All equipment, software and hardware provided for use with
OHL’s Synapse WMS is not included.

 

  (c)

If CLIENT terminates any Warehouse Services for convenience, an amount equal to
nine (9) months or the remaining period of the term of this Agreement, whichever
is less (the “Applicable Period”), of average revenue generated by the
performance of OHL’s Warehouse Services for the previous 12 months, minus any
expenses that could have been reasonably avoided during the Applicable Period
after such early termination (whether or not OHL elects to avoid such expenses),
it being understood by the parties that OHL shall not be required to sublease or
re-lease the space occupied by CLIENT at any price or cost below that charged to
CLIENT at the time of termination.

In no event shall the payments set forth above, exceed an aggregate amount equal
to $250,000.

Except as set forth below, if any Service is terminated but other Services under
this Agreement are not terminated (i.e., the Services are “de-bundled”), OHL
shall have the right to renegotiate the pricing for the remaining Services not
so terminated, it being understood by CLIENT that the pricing set forth in this
Agreement contemplates that OHL will be providing all of the Services to CLIENT.
Notwithstanding the preceding sentence, CLIENT may terminate the Transportation
Services hereunder and no adjustment to the prices for the remaining Services
shall be made.

B. Termination for Cause by CLIENT (Warehouse only)

With respect to Warehouse Services, CLIENT may terminate the Warehouse Services
for cause if any of the below listed situations should arise and not be cured by
OHL pursuant to the timeframes included below. Such termination shall be
effective by giving written notice delivered by certified or registered mail to
OHL. Such termination shall be effective at the end of the cure period noted for
such situation. After receipt of the termination notice, and except as otherwise
mutually agreed, OHL shall stop its Warehouse Services under this Agreement on
the date and to the extent specified in the notice and complete performance the
other Services not terminated.

The Warehouse Services may be terminated for cause by CLIENT:

 

  1.

if for any reason OHL shall be unable to complete the Warehouse Services or any
material part thereof called for in the Agreement for a period of five (5) days
in any ten (10) day period.

 

  2.

if for any reason other than one or more of the causes specified in Part 2,
Section 7 of this Agreement entitled “Force Majeure” OHL shall cease executing
the Warehouse Services for a period of five (5) days in any ten (10) day period.

 

11



--------------------------------------------------------------------------------

  3.

if OHL shall fail to employ a work force sufficient to insure the completion of
its Warehouse Services and shall fail to increase such force to such extent as
shall be deemed sufficient by the CLIENT within ten (10) days after receipt of
notice from the CLIENT.

 

  4.

if OHL shall become insolvent or bankrupt or make any general assignment for the
benefit of its creditors or if any trustee or receiver of any substantial part
of OHL’s assets shall be appointed.

 

  5.

if OHL shall not have sufficient working capital to perform the Warehouse
Services

If OHL shall not cure any default listed above, CLIENT shall have the right, in
addition to all other rights and remedies which it might have at law or in
equity against OHL, to take over the uncompleted Warehouse Services and complete
the same or contract with others for the completion of the same, at which time
CLIENT shall relieve OHL of all Warehouse Services under this Agreement except
for those mutually agreed upon.

C. Termination for Cause by CLIENT (Transportation Services)

CLIENT may terminate the Transportation Services or any other Services provided
hereunder other than the Warehouse Services (which are governed by Section B
above) upon notice as provided below to OHL and OHL’s failure to cure in the
time period set forth below in the event of any of the following: (1) OHL
defaults in the performance of such Services; or (2) OHL becomes insolvent or
files for or is placed into bankruptcy or receivership. Upon receipt of such
notice from CLIENT, OHL shall develop and submit to CLIENT within five (5) days
thereafter a written action plan that addresses any deficiencies identified by
CLIENT in the notice. CLIENT shall then have five (5) days to accept or reject
such plan in writing. In the event CLIENT fails to object to such plan within
such period, CLIENT shall be deemed to have approved such plan. In the event
that CLIENT rejects such plan, CLIENT shall provide in writing specific reasons
for such rejection and OHL shall thereafter have five (5) days to submit a
revised plan to CLIENT for CLIENT’s approval in the manner provided above. Upon
CLIENT’s acceptance of the action plan, OHL will then have thirty (30) days to
correct all of the deficiencies identified by CLIENT in its default notice. If
any of said deficiencies are not corrected by OHL within such thirty (30) day
period, CLIENT shall have the right to terminate this Agreement upon written
notice to OHL. If CLIENT delivers to OHL such default notices twice in any
twelve month period, then CLIENT may terminate this Agreement by providing OHL
10 days notice of termination. OHL shall continue to provide such Transportation
Services through the date of termination.

D. Termination for Cause by OHL (All Services)

OHL may terminate any and all Services for cause if any of the below listed
situations should arise and not be cured by CLIENT pursuant to the timeframes
included below. Such termination shall be effective by giving written notice
delivered by certified or registered mail to CLIENT. Such termination shall be
effective at the end of the cure period noted for such situation. After receipt
of the termination notice, and except as otherwise mutually agreed, OHL shall
stop its Services under this Agreement on the date and to the extent specified
in the notice and complete performance the other Services not terminated.

 

12



--------------------------------------------------------------------------------

The Services may be terminated for cause by OHL:

 

  1.

immediately, if CLIENT shall become insolvent or bankrupt or make any general
assignment for the benefit of its creditors or if any trustee or receiver of any
substantial part of CLIENT’s assets shall be appointed.

 

  2.

if CLIENT shall not pay any undisputed amounts on any invoices due OHL according
to the terms of the Agreement and such invoices shall remain unpaid for a period
of sixty (60) days.

OHL and CLIENT agree the amount to be paid to OHL by reason of the total or
partial termination of its Services by OHL for cause pursuant to this section
will be:

 

  (a)

Compensation for all its services performed to date of termination.

 

  (b)

In the event that OHL purchases capital items on behalf of CLIENT during the
term of this Agreement, CLIENT shall be responsible to OHL for the unamortized
portion of said capital items for the remaining Term of the Agreement, provided
that OHL transfers title and delivers possession of said equipment to CLIENT.
CLIENT’s written approval must be secured by OHL prior to any capital purchase.
All equipment, software and hardware provided for use with OHL’s Synapse WMS is
not included.

 

  (c)

If OHL terminates any Warehouse Services for cause, an amount equal to nine
(9) months or the remaining period of the term of this Agreement, whichever is
less (the “Applicable Period”), of average revenue generated by the OHL for the
performance of OHL’s Warehouse Services for the previous 12 months, minus any
expenses that could have been reasonably avoided during the Applicable Period
after such early termination (whether or not OHL elects to avoid such expenses),
it being understood by the parties that OHL shall not be required to sublease or
re-lease the space occupied by CLIENT at any price or cost below that charged to
CLIENT at the time of termination.

 

8.

FORCE MAJEURE

Neither party shall be liable for delays and/or defaults in its performance
under this Agreement due to causes beyond its control and without its fault or
negligence, including, but without limiting the generality of the foregoing:
acts of God, or of the public enemy; fire or explosion; flood; actions of the
elements; war; riots; embargoes; quarantine; strikes, or labor disputes; total
or partial failure of transportation, delivery facilities, or supplies; acts or
requests of any governmental authority (each of the foregoing, a “Force Majeure
Event”).

In the event of a Force Majeure Event, CLIENT shall compensate OHL for all
Services that are actually provided during the interim period at the request of
the CLIENT.

If mutually agreed by the parties that this Agreement is materially affected by
any Force Majeure Event, this Agreement may be terminated upon giving 15 days
written notice to the other party.

 

9.

NOTIFICATION

Any notice to either party to this Agreement by the other shall be deemed to
have been properly given if mailed to said party by certified mail return
receipt requested to the following address or to such other address or person as
either party may designate by notice to the other party hereunder.

To OHL:             Matt Hoogerland, CFO

Ozburn-Hessey Logistic, LLC (OHL)

7101 Executive Center Drive, Suite 333

Brentwood, TN 37027

Tel. (615) 401-6400

 

 

13



--------------------------------------------------------------------------------

To CLIENT:         Brad Almond, CFO

                               17855 Dallas Parkway

                               Suite 400

                               Dallas, TX 75287

                               Tel. (214) 932-9476

 

10.

TERMS OF PAYMENT

Domestic Transportation Management Services

OHL shall invoice CLIENT for all transportation related costs weekly. CLIENT
shall pay OHL for these transportation related costs within fifteen (15) days of
date of each invoice.

OHL shall invoice Client for all Transportation Management Service Fees, as set
forth in Exhibit D monthly. CLIENT shall pay OHL for these services within
thirty (30) days from date of invoice.

Warehousing and Distribution Services

Terms of payment shall be net thirty (30) days from date of invoice.

CLIENT agrees to pay all undisputed amounts set forth on the invoices without
deduction or hold back within thirty (30) days for all expenses after receipt.
OHL’s invoice shall be accompanied by such records acceptable to both parties.

All undisputed amounts set forth on the invoices not paid within forty-five
(45) days from date of invoice will be subject to a 1.5% late fee per month.

 

11.

LAWS

OHL shall, in its operations hereunder and its performance of its obligations
under this Agreement, comply with all requirements of applicable federal, state
and local laws, rules and regulations. CLIENT shall be responsible for supplying
OHL with all compliance or regulatory information related to the storage and
handling of CLIENT’s Products.

 

12.

ASSIGNMENT AND SUBCONTRACTING

The rights and obligations covered herein are personal to each party hereto and
for this reason this Agreement shall not be assignable by either party in whole
or in part, nor shall either party subcontract any of its obligation hereunder
without prior written consent of the other party, which consent shall not be
unreasonably withheld, or delayed, provided that either party may assign its
rights hereunder to its financing sources, an affiliated corporation or in
connection with a sale of all of the outstanding securities of the company, the
sale of substantially all of its assets without consent.

 

14



--------------------------------------------------------------------------------

13.

ENTIRETY

This Agreement embodies the entire Agreement and the understanding between
CLIENT and OHL, and there are not previous agreements, understandings,
conditions, warranties or representations, oral or written, expressed or
implied, with reference to the subject matter hereof which are not merged
herein.

 

14.

NOTICE OF LOSS OR DAMAGE

CLIENT must give OHL written notice of claim for loss or damage to Products not
longer than 180 days after delivery of the Products by OHL, or 180 days after
CLIENT is given written notice by OHL that loss or damage to the Products has
occurred, whichever time is longer.

 

16.

DISPUTE RESOLUTION

The parties shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between executives who have
authority to settle the controversy and who are at a higher level of management
than the persons with direct responsibility for administration of this
Agreement. Any party may give the other party written notice of any dispute not
resolved in the normal course of business. Within fifteen (15) days of delivery
of the notice, the receiving party shall submit to the other a written response.
The notice and the response shall include a statement of each party’s position
and a summary of arguments supporting that position and the name and title of
the executive who will represent that party and of any other person who will
accompany that executive. Within thirty (30) days after delivery of the
disputing party’s notice, the executives of both parties shall meet at a
mutually acceptable time and place and thereafter as often as they deem
reasonably necessary to attempt to resolve the dispute. All reasonable requests
for information made by one party to the other will be honored.

All negotiations pursuant to this section are confidential and shall be treated
as compromise and settlement negotiations for purposes of applicable rules of
evidence.

Brad Almond or any successor in such capacity, or his/her designee is the
executive of record for CLIENT. Matt Hoogerland, CFO, or any successor in such
capacity, or his designee is the executive of record for OHL.

If the dispute has not been resolved by negotiation within forty-five (45) days
of the disputing party’s notice or if the parties failed to meet within twenty
(20) days, the parties shall endeavor to settle the dispute by mediation under
the then current CPR Model Mediation Procedure for Business Disputes. Unless
otherwise agreed, the parties will select a mediator from the CPR International
Panel of Distinguished Mediators and shall notify CPR to initiate the selection
process.

If the parties are unable to resolve the dispute in a way satisfactory to the
disputants, either party may proceed with litigation.

 

18.

MODIFICATION

Any amendment or modification to this Agreement shall be effective only if in
writing and signed by each party hereto.

 

19.

INTERPRETATION

This Agreement will be interpreted according to the laws of the State of Texas.

 

15



--------------------------------------------------------------------------------

[The following page is the signature page.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date set forth on the first
page above.

 

OZBURN-HESSEY LOGISTICS, LLLC     CAMBIUM LEARNING, INC. /s/ Bob Spieth     /s/
Brad Almond

NAME: Bob Spieth

 

TITLE: President, Contract Logistics

 

Execution Date: 2/23/2012

   

NAME: Brad Almond

 

TITLE: SVP and CFO

 

Execution Date: 2/22/2012

Attachments:

EXHIBIT A – Scope of Work

EXHIBIT B – Intentionally Omitted

EXHIBIT C – Product Description

EXHIBIT D – Transportation Services & Compensation

EXHIBIT E – Contract Logistics Pricing

EXHIBIT F – Key Performance Indicators

 

17



--------------------------------------------------------------------------------

EXHIBIT A – Scope of Work

 

LOGO [g309865g69k88.jpg]

Customer Name: Cambium

Location(s): St Louis

System: Synapse

Overview of Customer/Opportunity:

Customer currently operates in space north of Denver and are looking to move
east and take advantage of better freight lanes. Lack of LTL capacity in Denver
area is increasing transportation costs. Looking for a solution that will reduce
distribution and transportations costs.

Inbound/Putaway

90% of inbound will arrive LTL on pallets. Once checked for OSD pallets will be
put away physically and systematically using lift trucks. Product will be stored
in standard rack and bulk locations as well as utilization of hand stack
storage.

Outbound/Replenishment

Product needed for kitting will be pulled and placed in kitting area. Boxed
kitting (1MM total) utilizes 15 different boxes of which 1 size represents 60%
of boxes used. Product boxes have a box per kit sku of which the colors and
barcode differentiate the product. However, there are basically 8 different
template box sizes that represent 80% of the kits built with the only difference
being the coloring, imaging and bar coding of the box. There are about 500 kits
per year that require measuring and cutting of construction paper. 400K kits per
year will require Velcro hook and loop dots be applied to box cover. Shrink-wrap
kitting will account for 400K total.

Once completed, kits will be given a new sku number, put into master cartons and
returned to inventory awaiting shipment. Master cartons are packed 1,2,5,10 with
the most common size being 5 kits per master carton. Customer orders will be
picked utilizing order pickers and electric pallet jacks. Parcel orders will be
brought into parcel area, where they will be processed, labeled and loaded onto
parcel trucks. LTL orders will be staged on dock then labeled, wrapped and
loaded for shipment. 25% of all orders will be audited for accuracy prior to
shipment. Outbound Split = 85% Parcel, 15% LTL

Storage/Inventory

Items will be stored in bulk and rack areas. The product boxes are part of the
sku count and pallets stored numbers provided as well as part of the sku’s per
kit average. 1000 sku’s utilized will be stored in bulk locations near kitting
area. Other 1000 sku’s that make up the 90-95% of volume will be stored in lower
level pick fronts of rack locations with the remaining 11,000 sku’s and overflow
pallets stored in upper level rack locations and hand stack locations. Inventory
will be done on every location quarterly.

Client will provide all Racking and installation to support the Solution.

All Racking will be installed prior to first receipt.

 

18



--------------------------------------------------------------------------------

EXHIBIT B –

Start Up Costs have been waived

 

19



--------------------------------------------------------------------------------

EXHIBIT C – Product Description

SKU listing has been provided and will be modified from time to time by CLIENT.

 

20



--------------------------------------------------------------------------------

EXHIBIT D – Transportation Services & Compensation

[REDACTED]

 

21



--------------------------------------------------------------------------------

EXHIBIT E – Contract Logistics Pricing Based on CLIENT’s trailing twelve months
information as of September 30, 2011.

[REDACTED]

 

22



--------------------------------------------------------------------------------

EXHIBIT F – Key Performance Indicators

 

KPI

    

Calculation Method

     Target   Receiving      Reciept of Materials into Stock Completed with 24
hours of Arrival        99.50 %  Receiving Accuracy      Total Lines Received
Accurately / Total Lines Received        99 %  Sales Returns      OHL has 72
hours to process sales return from the date return arrives on the dock       
99.50 %  On Time Shipping      OHL has 2 hrs. to load trucks based on
appointments scheduled        99.80 %  Shipping Accuracy      Measured by Errors
Per Carton Shipped (total cs shipped accurately / total cs shipped)        99.50
%  Delivery of Shipments      Total Orders Delivered on Time / Total Orders
Shipped. Orders delivered late due to Customer Availability Are not Measured.
       99 %  Cycle Count Program      Correct Bin Locations / Total Bin
Locations Checked        99 %  Planned Work Orders      Planned Work Orders will
be completed within 24 hours of scheduled Completion Date        98 % 
Unplanned Work Orders (Work Orders Initiated to Satisfy Sales Order Demand)     
24 hours from notification of need received via receipt of sales order or Client
communication.        98 %  Build Accuracy      Total # of Units Built
Accurately / Total # of Units Built        99.95 % 

 

23